The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 23, 2014

                                       No. 04-14-00284-CR

                                        Loretta STRACHE,
                                             Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the County Court at Law No. 7, Bexar County, Texas
                                   Trial Court No. 370016
                         Honorable Phil Chavarria, Jr., Judge Presiding


                                          ORDER
       On June 6, 2014, Appellant’s counsel filed an Anders brief and a motion to withdraw. In
accordance with Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. 2014), appellant’s
attorney is required to certify the following steps have be taken:

       (1)     notify Appellant that counsel has filed an Anders brief and motion to
               withdraw and enclose copies of the documents,
       (2)     inform Appellant of his right to review the appellate record and file a pro
               se brief,
       (3)     inform Appellant of his right to file a pro se petition for discretionary
               review should the court of appeals determine the appeal is frivolous, and
       (4)     “take concrete measures to initiate and facilitate the process of actuating
               [appellant’s] right to review the appellate record, if that is what [appellant]
               wishes.” Id.

Id.; Ex parte Owens, 206 S.W.3d 670674 n. 28 (Tex. Crim. App. 2006); Meza v. State, 206
S.W.3d 684 (Tex. Crim. App. 2006). With respect to the final requirement, counsel may either
send a copy of the appellate record to his client or advise his client that if he wishes to review the
appellate record, he must file a motion in this court within ten days of counsel’s letter, requesting
access to the record. Kelly, 436 S.W.3d at 318–19. Counsel should include with his letter a form
motion for this purpose, advise his client to sign and date the motion and mail it to this court
within ten days, and supply his client with this court’s mailing address. Id.
        Counsel’s prior notification satisfied the first three requirements. We, therefore, ORDER
appellant’s counsel to provide proof of compliance with the fourth requirement set forth in Kelly.
Id. Counsel’s notification to this court is due to be filed with this court no later than October 8,
2014. After counsel’s Anders brief and motion to withdraw comply with the requirements of
Kelly, 436 S.W.3d at 318–19, this court will set a due date for appellant’s pro se brief.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court